1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     ROBYN N. PULLIO
4    ALEXANDRA M. MICHAEL
     Trial Attorneys
5    United States Department of Justice
6         300 N. Los Angeles Street, Suite 2001
          Los Angeles, California 90012
7         Telephone: (202) 365-6897 (Pullio)
                     (202) 913-4777 (Michael)
8         E-mail:    Robyn.Pullio@usdoj.gov
                     Alexandra.Michael@usdoj.gov
9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA
11                         UNITED STATES DISTRICT COURT
12                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
13   UNITED STATES OF AMERICA,           No. CR 19-00209-JAK-1
14            Plaintiff,                 STIPULATION REGARDING FORFEITURE
                                         AND STIPULATED REQUEST FOR ENTRY
15                 v.                    OF A PRELIMINARY ORDER OF
16                                       FORFEITURE;
     DARIN FLASHBERG,                    [PROPOSED] PRELIMINARY ORDER OF
17                                       FORFEITURE LODGED UNDER SEPARATE
              Defendant.                 COVER
18
                                         Hearing Date: 3/11/2021
19                                       Hearing Time: 10:00 a.m.
                                         Location:     Courtroom of the
20                                                     Hon. John A.
                                                       Kronstadt
21
22
23        WHEREAS, on or about April 4, 2019, a nine-count indictment was
24   filed in which Plaintiff United States of America (sometimes referred
25   to herein as “the government” or “the United States”) charged
26   defendant Darin Flashberg (the “defendant”) with violating 18 U.S.C.
27   § 371 (Conspiracy to pay Illegal Remunerations, Specifically
28   Kickbacks and Bribes, for Health Care Related Purchases in
1    Connections With a Federal Health Care Program); and 42
2    U.S.C.§ 1320a-7b(b)(2)(B) (Payment of Illegal Remunerations,
3    Specifically Kickbacks and Bribes, for Health Care Related Purchases
4    in Connection With a Federal health Care Program).
5         AND WHEREAS, on or about August 28, 2020, a plea agreement was
6    filed (dkt. 72) pursuant to which defendant agreed, in paragraph
7    3(a), to the Court’s entry of an order of forfeiture at or before
8    sentencing relative to the following property (hereinafter
9    collectively referred to as the “Forfeitable Property”), which
10   Forfeitable Property defendant agreed in the plea agreement
11   constituted proceeds of defendant’s illegal activity in violation of
12   18 U.S.C. § 371 and 42 U.S.C. § 1320a-7b(b)(2)(B):
13        1.   $3,430,287.22 in U.S. currency seized on or about April 9,
14   2019 (the “Forfeitable Assets”), as follows:
15             a.   $29,317.13 seized from JP Morgan Chase Bank (“JPMC”)
16   account number XXXXX6327 (“Pro-Fit Account”) held in the name of
17   Pro-Fit Solutions, Inc. (“Pro-Fit”);
18             b.   $64,080.94 seized from JPMC account number XXXXX6657
19   (“Optimal Account”) held in the name of Optimal Med, LLC (“Optimal
20   Med”);
21             c.   $72,401.11 seized from JPMC account number XXXXX8595
22   (“Advanced Orthotics Account”) held in the name of Advanced
23   Orthotics, Inc.;
24             d.   $85,746.73 seized from JPMC account number XXXXX5788
25   (“Flash Medical Account”) held in the name of Medisphere, Inc., dba
26   Flash Medical (“Flash Medical”);
27
28



                                        2
1              e.     $181,641.36 seized from JPMC account number XXXXX4807
2    (“JPMC Leanne/Darin Flashberg 4807 Account”) held in the name of
3    Leanne Flashberg or Darin M. Flashberg;
4              f.     $312,150.96 seized from JPMC account number XXXXX8995
5    (“Qual Med Account”) held in the name of Qual Med, LLC (“Qual Med”);
6              g.     $215,000.00 seized from JPMC account number XXXXX6766
7    (“DR Diagnostic Account”) held in the name of DR Diagnostic
8    Solutions LLC (“DR”);
9              h.     $600,688.10 seized from JPMC account number XXXXX2125
10   (“EZ Fit Account”), held in the name of EZ Fit Medical Group, Inc.
11   (“EZ Fit”);
12             i.     $1,355,792.81 seized from LPL Financial Account
13   Number XXXX-7064 (“LPLF 7064 Account”), held in the name of Darin
14   Flashberg;
15             j.     $57,805.50 seized from LPL Financial Account number
16   XXXX-3925 (“LPLF 3925 Account”), held in the name of Darin
17   Flashberg;
18             k.     $350,000.00 seized from LPL Financial account number
19   XXXX-0448 (“LPLF 0448 Account”), held in the name of Darin
20   Flashberg; and
21             l.     $105,662.58 seized from Wells Fargo Bank account
22   number XXXXX5197 (“Wells Fargo Darin Flashberg 5197 Account”), in
23   the name of Darin Flashberg.
24        AND WHEREAS, the defendant agrees that the Forfeitable Property
25   constitutes or is derived from proceeds of 18 U.S.C. § 371 and 42
26   U.S.C. § 1320a-7b(b)(2)(B) violations and is subject to forfeiture
27   pursuant to 18 U.S.C. § 981 and 18 U.S.C. § 981(a)(1)(C) (providing
28   for civil forfeiture of proceeds of specified unlawful activity), as



                                         3
1    defined in 18 U.S.C. §§ 1956(c)(7)(F), which definition includes 18
2    U.S.C. § 371 violations and 28 U.S.C. § 2461(c), which provides for
3    criminal forfeiture whenever civil forfeiture is allowed) and 18
4    U.S.C. §§ 982(a)(7), 981(a)(1)(C) and 28 U.S.C. § 2461(c) (providing
5    for criminal forfeiture of property constituting or derived from 18
6    U.S.C. § 1956(c)(7)(F) violations affecting a Federal health care
7    offense);    and
8         AND WHEREAS, pursuant to paragraph 3(c), 3(d) and 3(j) of the
9    plea agreement, defendant agreed to take whatever steps are necessary
10   to pass to the United States clear title to the Forfeitable Property
11   (including the completing of any legal documents required for the
12   transfer of title to the United States), and waived the requirements
13   of Federal Rules of Criminal Procedure 32.2 and 43(a) regarding
14   notice of the forfeiture in the charging instrument.     Not to contest
15   any administrative forfeiture proceedings or civil judicial
16   proceedings commenced against the Forfeitable Assets, and withdraw
17   any such claims or petitions, and waives any right he may have to
18   seek remission or mitigation of the forfeiture of the Forfeitable
19   Assets.
20               a.     AND WHEREAS, pursuant to paragraph 2(a) of the plea
21   agreement, defendant agreed to plead guilty to a Counts One and Seven
22   of the Indictment which charges defendant with conspiracy to pay
23   illegal remunerations, specifically kickbacks and bribes, for health
24   care related purchases in connection with a Federal health care
25   program, in violation of 18 U.S.C.§ 371 (count one), and one count of
26   payment of illegal remunerations, specifically kickbacks and bribes,
27   for health care related purchases in connection with a Federal health
28   care program, in violation of 42 U.S.C.§ 1320a-7b(b)(2)(B) (count



                                           4
1    seven).
2         AND WHEREAS, on or about September 10, 2020, defendant pled
3    guilty to Counts One and Seven of the indictment;
4         AND WHEREAS, Federal Rule of Criminal Procedure 32.2(b)(1) and
5    (2) provides in relevant part:
6         (b) Entering a Preliminary Order of Forfeiture.
7              (1) Forfeiture Phase of the Trial.
8                  (A) Forfeiture Determinations. As soon as
          practicable after a verdict or finding of guilty, or after
9         a plea of guilty or nolo contendre is accepted, on any
          count in an indictment or information regarding which
10        criminal forfeiture is sought, the court must determine
          what property is subject to forfeiture under the applicable
11        statute. If the government seeks forfeiture of specific
          property, the court must determine whether the government
12        has established the requisite nexus between the property
          and the offense. . . .
13
                  (B) Evidence and Hearing. The court’s
14        determination may be based on evidence already in the
          record, including any written plea agreement, and on any
15        additional evidence or information submitted by the parties
          and accepted by the court as relevant and reliable. If the
16        forfeiture is contested, on either party’s request the
          court must conduct a hearing after the verdict or finding
17        of guilty.
18             (2) Preliminary Order.
19                (A) Contents of a Specific Order. If the court
          finds that property is subject to forfeiture, it must
20        promptly enter a preliminary order of forfeiture . . .
          directing the forfeiture of specific property, and
21        directing the forfeiture of any substitute property if the
          government has met the statutory criteria. The court must
22        enter the order without regard to any third party’s
          interest in the property. . . .
23
                  (B) Timing. Unless doing so is impractical, the
24        court must enter the preliminary order sufficiently in
          advance of sentencing to allow the parties to suggest
25        revisions or modifications before the order becomes final
          as to the defendant under Rule 32.2(b)(4);
26
27
28



                                        5
1         AND WHEREAS, Fed. R. Crim. P. 32.2(b)(4)(A) provides that “the
2    preliminary forfeiture order becomes final as to the defendant” at
3    sentencing;
4         AND WHEREAS, Fed. R. Crim. P. 32.2(b)(4)(B) provides that “[t]he
5    court must include the forfeiture when orally announcing the sentence
6    or must otherwise ensure that the defendant knows of the forfeiture
7    at sentencing,” and “[t]he court must also include the forfeiture
8    order, directly or by reference, in the judgment, but the court’s
9    failure to do so may be corrected at any time under Rule 36;”
10        AND WHEREAS, defendant’s sentencing hearing is presently
11   scheduled for March 11, 2021;
12        AND WHEREAS, a copy of the [Proposed] Preliminary Order of
13   Forfeiture, is lodged herewith as an attachment to this Stipulation;
14        AND WHEREAS, in Section I, titled “Forfeitable Property,” of the
15   [Proposed] Preliminary Order of Forfeiture, in Section I.A. provides
16   for the forfeiture of the Forfeitable Property;
17        AND WHEREAS, in Section II, titled “Implementation,” of the
18   [Proposed] Preliminary order of Forfeiture, in Section II.C. sets
19   forth the procedure for adjudicating third party rights, if any,
20   relative to the Forfeitable Property once the Preliminary Order of
21   Forfeiture is entered;
22        AND WHEREAS, Federal Rule of Criminal Procedure 32.2(b)(2)(A),
23   partially quoted above, provides that:
24        The court must enter the [preliminary] order [of
          forfeiture] without regard to any third party’s interest in
25        the property. Determining whether a third party has such
          an interest must be deferred until any third party files a
26        claim in an ancillary proceeding under Rule 32.2(c).
27
          AND WHEREAS, Section II.A.C.1. and II.C.2. of the [Proposed]
28
     Preliminary Order of Forfeiture provides that pursuant to 21 U.S.C.


                                       6
1    § 853(n)(1) and Supplemental Rule G(4)(a)(iv)(C) of the Supplemental
2    Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,
3    the government must publish a notice of the preliminary order of
4    forfeiture on an official government website and provide written
5    notice to persons known to have an alleged interest in the
6    Forfeitable Property, advising those third parties of their right to
7    file a petition with the Court for a hearing adjudicating the
8    validity of such third person’s interest in the Forfeitable Property
9    and for an amendment of the order of forfeiture;
10        NOW AND THEREFORE, subject to the approval of the Court, the
11   parties hereby stipulation, agree and request that the Court enter
12   the (Proposed} Preliminary Order of Forfeiture, lodged concurrently
13   herewith as an attachment to this Stipulation.
14   Dated: October 6, 2020        NICOLA T. HANNA
                                   United States Attorney
15                                 BRANDON D. FOX
                                   Assistant United States Attorney
16                                 Chief, Criminal Division
                                   STEVEN R. WELK
17                                 Assistant United States Attorney
                                   Chief, Asset Forfeiture Section
18
19                                    /s/Brent A. Whittlesey
                                   BRENT A. WHITTLESEY
20                                 Assistant United States Attorney
                                   Asset Forfeiture Section
21
                                   Attorneys for Plaintiff
22                                 UNITED STATES OF AMERICA
23   DATED: September   , 2020     THE KARPEL LAW GROUP
24
25                                 JEREMY E. KARPEL
26                                 Attorney for Defendant
                                   DARIN FLASHBERG
27
28



                                       7
1    Forfeitable Property, advising those third parties of their right to
2    file a petition with the Court for a hearing adjudicating the
3    validity of such third person’s interest in the Forfeitable Property
4    and for an amendment of the order of forfeiture;
5        NOW AND THEREFORE, subject to the approval of the Court, the
6    parties hereby stipulation, agree and request that the Court enter
7    the (Proposed} Preliminary Order of Forfeiture, lodged concurrently
8    herewith as an attachment to this Stipulation.
9    Dated: September   , 2020     NICOLA T. HANNA
                                   United States Attorney
10                                 BRANDON D. FOX
                                   Assistant United States Attorney
11                                 Chief, Criminal Division
                                   STEVEN R. WELK
12                                 Assistant United States Attorney
                                   Chief, Asset Forfeiture Section
13
14                                    /s/
                                   BRENT A. WHITTLESEY
15                                 Assistant United States Attorney
                                   Asset Forfeiture Section
16
                                   Attorneys for Plaintiff
17                                 UNITED STATES OF AMERICA
18   DATED: September   , 2020     THE KARPEL LAW GROUP
19
20                                 JEREMY E. KARPEL
21                                 Attorney for Defendant
                                   DARIN FLASHBERG
22
23
24
25
26
27
28



                                       7
